DETAILED ACTION
Response to Amendment
1. 	Applicant’s amendments to the specification and claims 1-2, 7, 14, 17-18 have overcome every objection and 35 U.S.C. 112 rejection previously set forth against the specification and the recited claims in the Non-Final Office Action mailed 12/10/2021. The cancellation of claims 5 and 15 is also acknowledged.
Response to Arguments
All arguments considered were filed 02/25/2022. 
Applicant’s arguments, see sections I-II on pg. 6, with respect to objections to the specification and claims have been fully considered and are persuasive.  The objections to the specification and claims have been withdrawn. 
Applicant’s arguments, see section III on pg. 6, with respect to claim rejections under 35 U.S.C. 112 have been fully considered and are persuasive.  The 25 U.S.C. 112(b) rejections of claims 2-4, 6, 15, and 17-18 have been withdrawn. 
Applicant’s arguments, see sections IV-VI, pgs. 6-9, with respect to amending claims 1, 14, and 18 with previously indicated allowable subject matter to overcome rejections under 35 U.S.C. 102 and 35 U.S.C. 103 have been fully considered and are persuasive.  The 35 U.S.C. 102 and/or 35 U.S.C. 103 rejections of claims 1-18 have been withdrawn. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given by Todd Noah on 03/09/2022 (regarding the cancelation of claim 17) and 03/11/2022 (regarding the amendment to claim 14).
	The application has been amended as follows: 
In claim 14, line 8, “top layer” has been amended to read --the top layer--.
Claim 17 is canceled. 
REASONS FOR ALLOWANCE
Claims 1-4, 6-14, 16, and 18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Kyvik discloses a plaster for securing a tube to skin of a patient, the plaster comprising a base layer with an adhesive and a top layer with a pull tab and hinge about which the pull tab can be oriented away from the skin of the patient. However, Kyvik fails to disclose the pull tab being removable from the top layer. The prior art made of record, either alone or in combination, fails to disclose or render obvious a plaster wherein a pull tab which can be oriented around a hinge away from a patient is removable from a top layer. 
Regarding claim 14, Kyvik teaches a method of securing a tube to a patient comprising placing the plaster of claim 1 onto a skin of the patient, securing a tube with the plaster, and moving a pull tab of the plaster about a hinge to orient the pull tab away from contact with the skin of the patient. However, Kyvik fails to disclose tearing the pull tab from a top layer. The prior art made of record, either alone or in combination, fails to disclose or render obvious method wherein the pull tab is torn from the top layer in the same step as peeling the top layer away from the base layer.
Regarding claim 18, Kyvik teaches a kit for securing a tube to a patient comprising a plaster comprising a base layer with an adhesive and a top layer with a pull tab and hinge about which the pull tab can be oriented away from the skin of the patient, and a cushioning material for insertion between the top layer and the base layer. However, Kyvik fails to teach the pull tab being removable from the top layer. The prior art made of record, either alone or in combination, fails to disclose or render obvious a kit comprising a plaster wherein a pull tab which can be oriented around a hinge away from a patient is removable from a top layer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHOEBE ANNE STATON whose telephone number is (571)272-7669. The examiner can normally be reached M-R, 7:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/P.A.S./Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783